DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the amendments filed November 11, 2020.
The amendments filed November 11, 2020 have been accepted and are hereby entered.
Claims 1, 8 and 15 have been amended.
Claims 4, 11 and 18 were previously cancelled.
No claims have been added.
Claims 1-3, 5-10, 12-17, and 19-20 are pending and have been examined.
This action is Non-Final.

ACKNOWLEDGMENT OF ISSUES RAISED BY THE APPLICANT
Response to Amendment
Applicant’s arguments with respect to the 35 U.S.C. § 103 rejection of claims 1-20 have been fully considered and are deemed persuasive; however they are moot in view of new grounds of rejection.

Claim Rejections - 35 USC§ 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
non-obviousness.

Claims 1, 5-6, 8, 12-13, 15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Application Publication No.  US-20170004584-A1 to Wang (“Wang”), in further view of United States Application Publication No.  US-20180040073-A1 to Ghosh (“Ghosh”), in further view of United States Application Publication No US-20120185864-A1 to Toukmaji (“Toukmaji”), in further view of US-20110295623-A1 to Behringer (“Behringer”), in further view of United States Patent Publication No.  US-10496817-B1 to Furbish (“Furbish”).

With respect to claim 1, Wang discloses:  A risk evaluation method, comprising: (¶¶3, 32, 37-38, 55-56, 75, 77, 96, 135 of Wang. Examiner interprets determination of tax liability as a form of risk evaluation method) 

obtaining a set of data types of data to be collected associated with a target user; (¶¶2, 40 of Wang discloses a smart tax logic agent evaluating whether or not a given set of data (e.g., one or more first data types) is missing tax data (e.g., second data types) in order to propose a user to fill in missing data (understood to correspond to second, missing types of data));(i.e., Examiner understands smart tax logic agent previously must have obtained the type of data to be collected (associated with a target user), before requesting it from the user).


obtaining, from historical data of the target user collected from historical transactions, data corresponding to one or more first data types of the set of data types, (¶¶2, 12, 40 of Wang, “Tax related data”, is obtained from user input, derived from sourced (i.e., obtained) data, or estimated. Examiner interprets first data types as data types corresponding to data that is successfully gathered and not missing in associated system (i.e., the sourced data of Wang));

(¶68 in view of ¶¶72, 88 of Wang discloses import data used gather tax related data (¶68) includes data from financial service provides (banks), of which include holdings, balances, and transactions (i.e., is collected from historical transactions of target user, ¶72). See also ¶88 of Wang)

wherein the historical data includes a […] expense of the target user, (¶68 in view of ¶¶72,88 of Wang discloses import data used gather tax related data (¶68) includes data from financial service provides, of which include holdings, balances, and transactions (i.e., expenses of target user, ¶72). See also ¶88 of Wang)

determining one or more second data types by identifying each data type in the set of data types that is not among the one or more first data types and including the identified data type in the one or more second data types; (Examiner interprets second data types as including any type of data that a given system does not have initial access to (i.e., opposite to the first), or is not stored therein. i.e., Examiner interprets above claim limitation as stating method includes determining which data is missing for data in a set of desired data. Furthermore, Examiner interprets “and including the identified data type in the one or more second data types” as merely stating that the first and second data types are not logically the same. (e.g., one data (1st) is already obtained and the other data (2nd) is not obtained)).

(¶¶2, 40 of Wang discloses a smart tax logic agent evaluating whether or not a given set of data (e.g., one or more first data types) is missing tax data (e.g., second data types) in order to propose a user to fill in missing data (understood to correspond to second, missing types of data))

determining one or more questions corresponding to the one or more second data types; (¶¶2,40 of Wang discloses questions determined on basis of missing data (e.g., second data types) to be asked to a user for gathering relevant tax data)

pushing the determined one or more questions to a computing device associated with the target user for display in a graphical user interface, (See ¶65 in view of Fig. 12 and ¶39 in further view of ¶¶2,40 of Wang. ¶65 of Wang discloses the system software for tax return (i.e., software returning questions) is accessible by the computing devices 102/103 (i.e., user devices) from another computing device. i.e., the questions are pushed to devices (e.g., 102/103) associated with the user for display (see abstract of Wang in view of Fig. 12 and ¶3 of Wang))

wherein one or more of the determined one or more questions each comprises a plurality of options; (¶94 of Wang discloses answering the questions may involve options to include dollar amounts, check or un-check boxes, select one or more options from a pull down menu, select radio buttons, or other similar graphical interface interactions)

receiving, from the computing device associated with the target user, one or more confirmations and one or more modifications for the obtained data corresponding to the one or more first data types; (¶37 in view of ¶69 of Wang discloses user being able to modify tax variables (¶37), as well as confirming the gathered data (¶69). See also ¶103 of Wang (Examiner understands ¶103 discloses some variables being modifiable, and some aren’t, depending on types of tax data))

receiving one or more answers to the one or more questions from the graphical user interface of the computing device; (See ¶¶2-3, 40 of Wang disclosing users answering the determined questions in view of ¶¶69, 132 and Fig. 12 of Wang disclosing input interfaces for the users. See also ¶90)


and 2Application No.: 16/692,153 Attorney Docket No.: 50GL-293017 Client Ref. No.: PCT12034USpushing the obtained data corresponding to the one or more first data types to the computing device associated with the target user for confirmation and modification, (¶37 in view of ¶69 of Wang discloses user being able to modify tax variables (¶37), and confirming the gathered data (¶69) See also ¶103 of Wang (Examiner understands ¶103 discloses some variables being modifiable, and some aren’t, depending on types of tax data);(i.e., user can edit/modify and confirm the gathered data))

wherein the pushing the obtained data comprises […] data corresponding to at least one of the one or more first data types is modifiable in the graphical user interface of the computing device, (¶103 of Wang discloses some of the data is editable. See also ¶¶37, 69 of Wang)

receiving, from the computing device associated with the target user, one or more confirmations and one or more modifications for the obtained data corresponding to the one or more first data types; (¶37 in view of ¶69 of Wang discloses user being able to modify tax variables (¶37), in order to confirm the gathered data (¶69) See also ¶103 of Wang (Examiner understands ¶103 discloses some variables being modifiable, and some aren’t, depending on types of tax data))


and performing risk evaluation for the target user based on the obtained data confirmed to be correct by the user, the one or more modifications, and the received one or more answers. (¶¶3, 32, 37-38, 55-56, 75, 77, 96, 135 of Wang. Examiner interprets  

Wang fails to disclose: and wherein the obtaining comprises: 

determining data corresponding to at least one of the one or more first data types by applying a machine-learning model on the historical data of the target user

wherein the machine-learning model is trained based on historical data of a plurality of users,

wherein the historical data of the plurality of users includes shopping data of the plurality of users,

and determining data corresponding to at least one of the one or more first data types by big-data analysis on the historical data of the target user,

wherein the determined data includes an income level of the target user calculated based on the […] expense of the target user;

However, Ghosh, similarly disclosing tax liability calculations (¶¶2-3), discloses: and wherein the obtaining comprises: 

determining data corresponding to at least one of the one or more first data types by applying a machine-learning model on the historical data of the target user, (¶20 of Ghosh discloses analysis engine using models including segmentation/clustering and regression 

wherein the machine-learning model is trained based on historical data of a plurality of users, (¶20 in view of ¶21 of Ghosh discloses the models (such as the models of ¶20 of Ghosh) are trained on prior data of a historical database of a combination of users);(See also ¶19 of Ghosh disclosing grouping (i.e., segmentation) of users by profile similarities (i.e., are understood to be trained based on a plurality of historical data of a plurality of users)))

wherein the historical data of the plurality of users includes shopping data of the plurality of users, (¶60 of Ghosh explicitly discloses the historical data may include shopping data. See also Fig. 5 in view of ¶56 of Ghosh disclosing expense/transaction data as elements of historical data).

and determining data corresponding to at least one of the one or more first data types by big-data analysis on the historical data of the target user, (Examiner, in view of ¶53 of applicant specification, interprets big-data analysis as any form of analysis that uncovers either trends, patterns or correlations derived from relatively large amounts of data to help make informed decisions or data-driven inferences. Ghosh discloses that the disclosed method is performed over a large number of variables (¶21), of which are performed with respect to a large number of entities/ sample sizes (¶¶61, 62), of which result in determining an inferred income (i.e., a target variable, ¶62 of Ghosh));(See also Fig. 5, 560, “relationships between income and spend”)

wherein the determined data includes an income level of the target user calculated based on the […] expense of the target user; (See ¶62 disclosing target variables, such as inferred income, in view of Fig. 5, ¶¶14, 48 of Ghosh disclosing historical data including expenses of a user targeted for income tax validation)

Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the tax liability calculation method of Wang incorporate the data sources of Ghosh, (of which include the shopping transaction information), and to further incorporate the tax liability calculation of Ghosh (see above), resulting in the tax logic agent of Wang to also determine whether or not a secondary review (performed via transmitting questions to user) of a tax filing entity is necessary, when calculated/inferred income level deviates from a predetermined threshold indicative of a high degree of uncorrelation (Fig. 6 of Ghosh, i.e., accounting for tax liability risks with IRS potentially flagging tax-return), in order to advantageously warn the taxable entities/users of Wang when their submitted income information (i.e., tax-related data) does not seem accurate relative to other users, and could potentially be a flag-able issue with the IRS, as it would appear to be indicative of underreported income (¶¶3, 21, 25, 48 of Ghosh);(i.e., potentially help target user avoid IRS audit).

While Examiner maintains that Wang discloses a risk evaluation method being performed based on the data, Examiner understands a more conservative interpretation may disagree. Arguendo, Examiner maintains the above determination of underreported income disclosed by Ghosh, as applied in above combination, constitutes performing risk evaluation for the target user [based on the obtained data confirmed to be correct by the user, the one or more modifications, and the received one or more answers].  

While Wang discloses modifying data gathered for tax calculations, and it is arguable in view of itself that Wang would indicate this (per interface allowing or disallowing entering of values, i.e., an indication), Wang in view of Ghosh fails to explicitly teach: wherein the pushing the obtained data comprises indicating that the obtained data is modifiable in the graphical user interface of the computing device. 

However, Toukmaji, similarly disclosing editable interfaces as applicant and Wang, discloses: indicating that the […] data is modifiable in the graphical user interface of the computing device. (¶27 of Toukmaji discloses a graphical user interface (understood to be from a running device in view of Fig. 3) indicating whether or not data is modifiable visually via graying out fields that cannot be edited, and white boxes are editable).

Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the editable variables corresponding to the obtained data of Wang in view of Ghosh (at least ¶103 of Wang), of which are provided via user interface (¶132), include graying out fields that cannot be edited (as disclosed by Toukmaji), in order to advantageously indicate to the user which fields they may edit. 

While Wang discloses estimating tax-related data, and providing tax-related data to user to confirm, (¶2, “tax-related data that is…estimated”, ¶69, “For example, a question may ask the user to confirm the accuracy of the data”);(i.e., it is heavily implied), Wang in view of Ghosh and Toukmaji fails to explicitly teach: the modifiable data comprising the data determined by applying the machine-learning model;

However, Behringer discloses: the modifiable data comprising the data determined by applying the machine-learning model; (¶¶51-52 in view of Figs. 4-7 of Behringer discloses automatic prefill or suggestion of data of one or more input fields of forms, where the prefill data originated from a machine learning model). ¶47 makes clear that the aforementioned fields are editable/ capable of user input.

Accordingly, it would have been rendered obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the machine-learning estimated data of Wang in view of Ghosh and Toukmaji (¶¶20-21 in view of ¶62 of Ghosh) be included on the questionnaires for data validation/confirmation (¶69 of Wang), given disclosure of Behringer (¶¶51-52), in order to advantageously verify by the user whether or not the estimates are accurate, and to correct the editable, inferred/predicted data with actual data entered/confirmed by the actual user in question, when appropriate.

Wang in view of Ghosh, Toukmaji, and Behringer fail to disclose that the expenses of the target user are on a monthly basis.

However, Furbish, similarly disclosing tax liability calculations (Column 3, lines 61-50), discloses: the expenses of the target user are on a monthly basis. (Column 6, lines 63 – Column 7, line 3 of Furbish discloses expenses (“a monthly amount of expenses in an account”) as a metric for a given entity (i.e., user in view of column 9, lines 5-15 of Furbish)).

Accordingly, it would have rendered been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention that the transaction data of Ghosh in view of Toukmaji and Behringer could have been based on monthly expenses. Examiner notes this would be advantageous to be performed on a monthly metric basis, as many common bills, payments, and subscriptions are known to be due on a monthly basis, and would be easier to identify discrepancies on at least a monthly basis. Furthermore, examiner notes this limitation, in view of applicant specification, fails to solve any stated problem or is for any particular purpose/functionality of system, and would seem it would perform equally well with any expense data that’s with respect to any given timeframe.


With respect to claim 5, Wang in view of Ghosh, Toukmaji, Behringer, Furbish and Elwell disclose: The method of claim 1, wherein: the pushing the obtained data further comprises indicating that the obtained data corresponding to at least one of the one or more first data types is non-modifiable.  (¶27 of Toukmaji discloses a graphical user interface (understood to be from a running device in view of Fig. 3) indicating whether or not data is modifiable visually via graying out fields that cannot be edited, and white boxes are editable);(Examiner notes this would obviously occur to any of the data presented that shouldn’t be editable per ¶103 of Wang, [including data such as the obtained data], per above combination.

With respect to claim 6, Wang in view of Ghosh, Toukmaji, Behringer, Furbish and Elwell disclose: The method of claim 1, further comprising: recording the received one or more answers into the historical data of the target user. (¶3 of Wang discloses storing user-specific tax data within a datastore, where the user-specific information is disclosed to be gathered via user responses to questions).

With respect to claim 8, Wang discloses: A risk evaluation system (¶3 of Wang, “tax preparation system…for computing tax liability or a portion thereof”), comprising one or more processors  and one or more non-transitory computer-readable memories coupled to the one or more processors and configured with instructions executable by the one or more processors to cause the system to perform operations (Fig. 13 in view of ¶135 of Wang: “the components of the computing device 102 include a memory 300, program instructions 302, a processor or controller 304 to execute program instructions 302”) comprising:

With respect to the remaining claim limitations of claim 8, they are rejected under the same rationale as claim 1 (above), mutatis mutandis. 

With respect to claim 12, it is rejected under the same rationale as claim 5 (above), mutatis mutandis. 

 With respect to claim 13, it is rejected under the same rationale as claim 6 (above), mutatis mutandis. 

With respect to claim 15, it is rejected under the same rationale as claim 8 (above), mutatis mutandis. (Note ¶135 of Wang discloses the memory 300, referring to Fig. 13, may be cache, RAM, ROM, SRAM, DRAM, RDRAM, EEPROM, or any other type of non-volatile memory capable of storing data).

With respect to claim 19, it is rejected under the same rationale as claim 5 (above), mutatis mutandis.

With respect to claim 20, it is rejected under the same rationale as claim 6 (above), mutatis mutandis.

Claims 2-3, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Ghosh, Toukmaji, Behringer, and Furbish, as applied in parent claims 1, 8, and 15, in further view of United States Patent Publication No. US-8326725-B2 to Elwell (“Elwell”).

With respect to claim 2, Wang in view of Ghosh, Toukmaji, Behringer and Furbish fail to disclose:

before the obtaining, from historical data of the target user collected from historical transactions, data corresponding to one or more first data types of the set of data types, the method further comprises [:]

determining whether the target user authorizes use of the historical data; 

and the obtaining, from historical data of the target user collected from historical transactions, data corresponding to one or more first data types of the set of data types comprises[:]

obtaining, from the historical data of the target user, the data corresponding to the one or more first data types of the set of data types when the target user authorizes use of the historical data.  

However, Elwell, similarly disclosing tax system using external data sources, discloses:

before the obtaining, from historical data of the target user collected from historical transactions, data corresponding to one or more first data types of the set of data types, the method further comprises [:]

determining whether the target user authorizes use of the historical data; 

and the obtaining, from historical data of the target user collected from historical transactions, data corresponding to one or more first data types of the set of data types comprises[:]

obtaining, from the historical data of the target user, the data corresponding to the one or more first data types of the set of data types when the target user authorizes use of the historical data.  (With respect to the three above limitations and this limitation, Fig. 3 in view of column 17, lines 6-21, and column 4, line 57 – column 5, line 3 of Elwell discloses authorizing gathering of third party (i.e., historical, Background of Elwell, lines 54-61) data, where permission authorizing data use enables the data to be gathered. Alternatively, if collection is not authorized, system is not allowed in gathering the historical data.);(i.e., the system of Elwell determines whether or not target user authorizes use of the historical data, and obtains the historical user data when the user authorizes use of historical data).

Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the method of Wang in view of Ghosh, Toukmaji, Behringer and Furbish provide to the user device, a means for gathering third party information (such as disclosing in Elwell, above), in order to advantageously maintain privacy over third party data that might not want to be shared by the user.

With respect to claim 3, Wang in view of Ghosh, Toukmaji, Behringer, Furbish and Elwell fail to explicitly teach: wherein when the target user does not authorize use of the historical data, the pushing the determined one or more questions to a computing device associated with the target user for display in a graphical user interface comprises: 

pushing, to the computing device associated with the target user for display in the 3Application No.: 16/692,153 Attorney Docket No.: 50GL-293017 Client Ref. No.: PCT12034US graphical user interface, 

questions corresponding to all data types in the set of data types. 

However, Elwell discloses:

(Column 10, line 63 – column 11, line 2): “Absent the process for obtaining user data from a third party discussed herein, i.e., currently, the user must manually login to target site computing systems, manually collect the data they need and type it into the data management system line by line”. 

(Column 4, line 57 - Column 5, line 3): “provider computing system 120 obtains permission and/or log-on credentials for target site computing system 150 and user data 154 from the user. Then provider computing system 120 attempts to access user data 154 using the provided permission and/or log-on credentials for target site computing system 150…..to user data 155. However, in some cases…provider computing system 120 is blocked, i.e., denied access by selective block/failure filter 157.

Accordingly, in view of Wang in view of Ghosh, Toukmaji, Behringer, Furbish and Elwell (particularly Column 10, line 63 – column 11, line 2 and Column 4, line 57 - Column 5, line 3 of Elwell, and ¶¶2, 40 of Wang (“the tax logic agent proposes suggested questions to be asked to a user to fill in the missing blanks”)), it would have been rendered obvious that the method of  Wang in view of Ghosh, Toukmaji, Behringer, Furbish and Elwell, when the target user does not authorize use of the historical data, the pushing the determined one or more questions to a computing device associated with the target user for display in a graphical user interface comprises pushing, to the computing device associated with the target user for display in the 3Application No.: 16/692,153 Attorney Docket No.: 50GL-293017 Client Ref. No.: PCT12034USgraphical user interface, questions corresponding to all data types in the set of data types. In other words, it would have been obvious that the data required to perform tax liability calculations, if not accessible via a third party per authorization being declined, would result in the user manually responding to questions of tax logic agent corresponding to all to aforementioned data needed by the system (i.e., all the data types in the set of data types),  in order for the user to advantageously be able to complete their tax evaluation, and not be completely blocked from completing process when some of the third party data cannot be gathered automatically.

With respect to claim 9, it is rejected under the same rationale as claim 2 (above), mutatis mutandis.

With respect to claim 10, it is rejected under the same rationale as claim 3 (above), mutatis mutandis.

With respect to claim 16, it is rejected under the same rationale as claim 2 (above), mutatis mutandis.

With respect to claim 17, it is rejected under the same rationale as claim 3 (above), mutatis mutandis.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Ghosh, Toukmaji, Behringer, and Furbish, as applied in parent claims 1, 8, and 15, in further view of United States Patent Publication No.  US-10235721-B1 to Cabrera (“Cabrera”).

With respect to claim 7,   Wang in view of Ghosh, Toukmaji, Behringer, Furbish and Elwell fail to explicitly disclose wherein the historical data comprises offline historical data.  (Examiner interprets offline data to include any form of data that is accessible without requiring a network connection from perspective of user device).

However, Cabrera, similarly disclosing a tax liability as Wang (Column 1, line 23), discloses: wherein the historical data comprises offline historical data. (Column 2, lines 39-50 of Cabrera discloses locally stored data of last year’s tax return data (i.e., offline historical data) being usable/accessible as tax-related information for tax system)

Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the system of Wang in view of Ghosh, Toukmaji, Behringer, Furbish and Elwell allow for collecting local (i.e., offline) historical data (as disclosed in Cabrera), in order to advantageously save user time from having to enter information manually that might not be otherwise stored online, and may be only stored locally on user’s computing device.

With respect to claim 14, it is rejected under the same rationale as claim 7 (above), mutatis mutandis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Application Publication No.  US-20170032251-A1 to Podgorny (“Podgorny”), disclosing storing of historical responses (to questions pertaining to a tax environment (see ¶52 in view of title)). See also Fig. 1, refs 121, 125, and 112 of Podgorny.

United States Patent Publication No.  US-7590572-B2 to Larson (“Larson”), disclosing gathering of offline (local) data useful for tax preparation for a newly independent tax filer (Column 8, lines 4 - 31).

United States Patent Publication No. US-10140666-B1 to Wang (hereinafter, “McCluskey” for clarity sake), disclosing gathering of offline (local) data useful for tax preparation (Column 3, lines 5-17).

United States Application Publication No.  US-20140143134-A1 to Yan (“Yan”), disclosing estimation of missing values used in training models (machine learning models, ¶¶71, 77, 81) as a step in machine-learning preprocessing, in order to ensure reliable/desirable data for model training. (i.e., is a step of data cleaning).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A MALKOWSKI whose telephone number is (313)446-6624.  The examiner can normally be reached on Monday - Friday 9:30AM-6:30PM.

	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A.M./Examiner, Art Unit 3695                                                                                                                                                                                                        
/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                        March 12, 2021